Citation Nr: 0001567	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral pes planus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1998 from the St. Petersburg, 
Florida, Regional Office (RO).  The Board notes that the 
veteran has previously indicated in writing that he was 
satisfied with the assignment of a 20 percent evaluation for 
his service connection chronic lower back disorder.  
Accordingly, this issue has been removed from the current 
appeal.  The sole issue on appeal concerns entitlement to an 
increased evaluation for bilateral pes planus.


REMAND

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity. Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1997), the 
Board is obligated to assist the veteran in the development 
of his claim. 

The severity of pes planus is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 5276 of VA's SCHEDULE FOR RATING DISABILITIES, 38 
C.F.R. Part 4.  Under this code, the rating schedule provides 
a non-compensable rating for mild bilateral pes planus 
relieved by built-up shoes or arch supports; a 10 percent 
rating for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet; a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; and a 50 percent rating for 
pronounced bilateral pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

A VA examination was conducted in February 1998 at the 
Medical Center in Miami, Florida.  The examination report 
indicates that X-rays were ordered. However, these reports 
have not been associated with the claims folder.  The 
evidence shows that the veteran is employed as a letter 
carrier for the Postal Service.  In December 1997 and 
February 1998 VA physicians recommended temporary light duty 
at work due to the pes planus.  In February 1998 the 
physician indicated the orthotics had been prescribed for the 
appellant's feet due to the deformity.  The veteran in his 
June 1998 substantive appeal indicated that making his 
livelihood had become unbearable.  He had continuous severe 
spasms, pain and callosities.

Consideration of an increased rating for a service-connected 
disability includes evaluating various aspects of functional 
loss and the effects of disability upon the person's ordinary 
activity.  This requires a thorough medical examination which 
fully portrays the functional loss with respect to such 
elements as excursion, strength, speed, coordination, and 
endurance, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse, 
depending upon the type of disability involved.  38 C.F.R. 
§§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995) (holding that examination report must account for 
functional loss due to pain).  In view of these facts the 
Board is of the opinion that a thorough and contemporaneous 
examination would be of assistance in this case. 

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:  

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
current treatment for the disability in 
issue.  The RO should then obtain all 
treatment records which have not already 
been associated with the claims folder.  
The veteran should be informed that he is 
free to furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992).

2.  The RO should obtain all current VA 
treatment records, from the Miami VA medical 
Center.

3.  A VA examination should be conducted by 
an orthopedist to determine the severity of 
the service connected bilateral pes planus.  
In addition to X-rays, any other testing 
deemed necessary should be performed.  The 
claims folder and a copy of this Remand are 
to be made available to the physician for 
review in conjunction with the examination.  
The examiner should be requested to determine 
whether the feet exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability. 

The examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional ability 
during flare-ups or when the feet are used 
repeatedly over a period of time. 

The examiner is specifically requested to 
note whether there is (a) objective evidence 
of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on use, 
and characteristic callosities; or (b) marked 
pronation; extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, and which is not 
improved by orthopedic shoes or appliances.

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is further informed.  The purpose of this REMAND is to 
obtain additional medical information.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




